Case: 16-16142     Date Filed: 09/27/2017   Page: 1 of 3


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-16142
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:11-cv-00245-WKW-CSC



KAYLA THOMAS,
JOAN RANEY,

                                                  Plaintiffs - Appellants,

versus

NANCY BUCKNER,
in her personal capacity and in her official
capacity as Commissioner of the Alabama
Department of Human Resources,
KIM MASHEGO,
in her personal capacity and in her official
capacity as Director of The Shelby County
Department of Human Resources,

                                                  Defendants – Appellees.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                               (September 27, 2017)
              Case: 16-16142     Date Filed: 09/27/2017    Page: 2 of 3


Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:

      Kayla Thomas and Joan Raney were notified by letter from The Shelby

County Department of Human Resources that an investigation had been concluded

and that as a result their names would be listed on a state registry as persons who

committed child abuse. They then filed a complaint under 42 U.S.C. § 1983

alleging various constitutional claims, as well as state law claims, against Kim

Mashego, Director of The Shelby County Department of Human Resources, and

Nancy Buckner, Commissioner of The Alabama Department of Human Resources.

Thomas and Raney sought damages, injunctive relief, and declaratory relief.

Before the case went to trial, the district court granted Defendants’ Motion to Stay.

The stay was granted because the Defendants offered Thomas and Rainey an

administrative hearing to challenge their indication on the state registry as child

abusers. The administrative law judge (ALJ) sided with Thomas and Rainey,

ruling that there was not sufficient evidence to support the indication on the

registry. After the administrative proceeding, the district court dismissed Thomas

and Rainey’s claims as moot. They filed a motion for attorney’s fees which the

district court denied. Thomas and Rainey appeal that denial.

      Whether a party is a prevailing party for attorney’s fees is a legal question

that we review de novo. Church of Scientology Flag Serv., Org., Inc. v. City of


                                           2
                Case: 16-16142        Date Filed: 09/27/2017       Page: 3 of 3


Clearwater, 2 F.3d 1509, 1513 (11th Cir. 1993). To be a prevailing party there

needs to be a “judicially sanctioned change in the legal relationship of the parties.”

See Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res.,

532 U.S. 598, 605, 121 S. Ct. 1835, 1840 (2001). There needs to be a “judicial

imprimatur on the change.” Id., 121 S. Ct. at 1840. Thomas and Rainey allege

that the ALJ’s decision provided the necessary judicial imprimatur. 1 However, the

ALJ’s decision did not grant relief on their § 1983 claim; they obtained no

judicially sanctioned change as to the claim. Therefore, they are not prevailing

parties under § 1983.

       AFFIRMED.




       1
        Thomas and Rainey did not raise the argument in front of the district court that the
Motion to Stay constituted the judicially sanctioned changed. That argument is waived on
appeal. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
                                                3